Rothrock, C. J.
The application appears to us to be in due form. The defendant Reinhart filed certain objections and affidavits from which it appears that he has held adverse possession of the land up to the line claimed by him for a sufficient time to acquire title by prescription. If we understand the case the plaintiffs claim that there has been no adverse possession. The order appointing the commissioner provided that he should “make a survey, and take the testimony of witnesses who may be able to identify any original government corner or witness thereto, government line or tree, or other noted Object, or any other legally established corners that have been recognized as such by the adjoining proprietors for more than ten years, and that if any improvements have been made in reference to any such line, and return such evidence with a plat of said survey to the court.” It appears to us that there was no abuse of discretion in making this order. The defendant’s rights are fully protected thereby. If it should appear that defendant’s claim of title to the land by adverse possession is sustained by the evidence, that would be an end of the investigation. Davis v. Curtis, 68 Iowa, 66. Affirmed.